Citation Nr: 1221902	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  11-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that the appellant had no legal entitlement to a one-time payment from the FVEC Fund. 

The appellant testified before the Board sitting at the RO in April 2012.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February [redacted], 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim. 

Under the American Recovery and Reinvestment Act (hereafter ARRA), a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February [redacted], 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a). When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c). 

Where service department certification is required, findings by the service department verifying a person's service are binding on VA.  See, e.g., Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The proper course for an appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. (1994), overruled on other grounds, D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir. 2000).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for VA benefits.

Here, in a timely February 2009 claim, the appellant contended that he was eligible for a one-time payment from the FVEC fund as a result of his service in A Company, a component of the 3rd Battalion of the Kakarong Regiment, in the Bulacan Military Area, from September 16, 1943 to January 9, 1945. 

In May 2009, the RO requested that the National Personnel Records Center (NPRC) verify the appellant's alleged service.  In a response dated August 2009, the NPRC stated that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

In October 2009, the appellant submitted additional evidence.  A photocopied document shows that "[redacted]" served as a technical sergeant of the Kakarong Regiment in the Bulacan Military Area from September 16, 1943, to April 15, 1945.  A Certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General, shows that "[redacted]" served as a recognized guerilla in the Kakarong Regiment in the Bulacan Military Area from September 13, 1943, to April 15, 1945.  The Certification listed the Veteran's birthday as February [redacted], 1926.  [The Board notes that an October 2009 affidavit indicates that the appellant was born on February [redacted], 1927.  The appellant confirmed this date of birth during the April 2012 hearing.]  Finally, a PA AGO Form 55 shows that "[redacted]" served with the Kakarong Regiment in the Bulacan Military Area from September 16, 1943, to January 8, 1945, and that he was discharged on April 15, 1945.  

Following receipt of this additional evidence, the RO resubmitted this case to the NPRC to determine the appellant's status as to prior qualifying active duty, taking into account this new documentation.  In November 2010, the NPRC again responded that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

In a correspondence dated February 2011, the Philippine Veterans Affairs Office certified that "[redacted]" was a "veteran of the Philippine Revolution/Wold War II/Armed Forces of the Philippines" [sic] who served with the Kakarong Regiment in the Bulacan Military Area in the capacity of a recognized guerilla.  

The case was forwarded to the NPRC, which in March 2012 again responded that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  

The Board concludes that entitlement to a one-time payment from the FVEC Fund is not warranted because the appellant does not have qualifying military service as a matter of law.  As discussed above, on three separate occasions, the NPRC has specifically certified that appellant had no service as a member of the Philippine Commonwealth Army or recognized guerrillas in the service of the United States Armed Forces.  NPRC made that certification after considering the various information provided by the appellant.  The Board notes that each request for verification listed the appellant's date of birth as February [redacted], 1927.  The evidence from the Armed Forces of the Philippines (noted above) submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service as none are official documents of the appropriate United States service department.  In this case, the applicable department is the U.S. Army.  The documents, therefore, are not acceptable as verification of the appellant's service for the purpose of receiving FVEC as administered under the law for VA benefits.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund, and the claim must be denied based upon a lack of entitlement under the law. 







ORDER

Entitlement to a one-time payment from the FVEC Fund is denied. 



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


